UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                                                                    FILED WITH THE

                                                                               COU~~~ttTY OFFICER

                                                                              ~SO:f..' (~---
                                                                              DATE: Z;~ ) i l)



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
MUKHTAR YAIDA NAJI                             )
AL WARAFI (lSN 117),                           )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )              Civil No. 09-2368 (RCL)
                                               )
BARACK OBAMA, et aL,                           )

                                               )

               Respondents.                    )

                                               )


                                  MEMORANDUM OPINION

       Petitioner Mukhtar Yahia Naji al Warafi ("petitioner") is challenging the legality of his

detention at the United States Naval Base in Guantanamo, Cuba ("Guantanamo"), where

respondents have detained him since 2002. Respondents contend that petitioner's detention is

lawful under the Authorization for the Use of Military Force ("AUMF"), Pub. L. No. 107-40 §

2(a), 115 Stat. 224 (2002). The AUMF authorizes the President to detain individuals who were

part of, or substantially supported, the Taliban, Al Qaeda, or associated forces that are engaged in

hostilities against the United States or its coalition partners. Specifically, respondents argue that

petitioner joined the Taliban in Afghanistan and fought against the Northem Alliance.

       Petitioner argues that his detention is not lawful under the AUMF because he never

joined the Taliban. Rather, he claims that he went to Afghanistan for the sole purpose of

working as an assistant at a medical clinic. In the alternative, petitioner asserts as an affinnative

defense that, even ifhe were a part of the Taliban, his detention is not lawful because he was

                                               1
                                       S@CH'f?/,5ff8F8ftP#


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




exclusively engaged in providing medical services to the Taliban, and thus qualifies as non­

detainable medical personnel under Article 24 of the First Geneva Convention.

         On January 12,2010, the Court conducted a merits hearing on this matter to determine

the legality of petitioner's detention. At the conclusion of the merits hearing, the Court granted

the parties' request to provide supplemental briefing to address the effect, if any, of the Court of

Appeals' recent decision in AI-Bihani v. Obama, 590 FJd 866 (D.C. Cir. 2010), on this matter.

         Based upon the arguments of counsel, the exhibits, and the supplemental briefings, the

Court concludes that respondents may lawfully detain petitioner under the AUMF because the

evidence demonstrates that petitioner more likely than not was part of Taliban forces. In

addition, petitioner's alternative argwnent fails because petitioner may not invoke the Geneva

Conventions in his habeas proceeding as a source of rights. Accordingly, for the reasons set forth

below, the Court will DENY petitioner's petition for a writ of habeas corpus.

I.       BACKGROUND

         Petitioner is a Yemeni citizen who was born in Taiz, Yemen. (J. Ex. 1 , 1; J. Ex. 40 ~ 1.)

He has only a few years offormal education and has worked since a young age. (1. Ex. 1 , 3; 1.

Ex.   40~' 2-3.)   Petitioner's employment history consists of a variety of odd jobs, including stints

as a waiter, a dishwasher, a custodian, and, for a short while, a lab assistant at his brother's

medical clinic in Taiz. (1. Ex. 1 ~ 5; J. Ex. 8 , 1; 1. Ex. 40' 4.) At his brother's clinic, he

learned several basic medical skills, including how to administer IVs and take blood samples. (1.




         Petitioner did not serve in the military or receive formal military training in Yemen. (1.

                                                    2
                                         8J3Elftlij'f#N8F'8RN


                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




Ex. 1 ~ 4.) Like many Yemeni, however, he learned how to use fireanns and often hunted wild

game with a rifle. (ld.; J. Ex. 40   ~   5.)

       In the spring of 2001, petitioner read two fatwas at the Jamal Al Din Mosque in Taiz. (J.

Ex. 1 ~ 7; J. Ex. 40 ~ 6.) The fatwas discussed the Taliban and its victories in Afghanistan and

encouraged individuals to assist the Taliban. (ld.) One of the fatwas described the travel route

individuals should take if they wish to go to Afghanistan to assist the Taliban. (J. Ex. 1 ~ 7.)

The fatwa instructed individuals to travel to the Taliban Center in Quetta, Pakistan. Once there,

members of the Taliban would assist individuals in crossing the border into Afghanistan. (Id.)

       In August 2001, petitioner decided that he would heed the fatwas and travel to

Afghanistan to assist the Taliban. (ld.; 1. Ex. 18 ~ 7; 1. Ex. 40 ~ 7.) To fund his trip, petitioner

borrowed $400 from his father. (1. Ex. 1 ~ 8; 1. Ex. 18 ~ 7; 1. Ex. 40 , 8.) Petitioner did not tell

his father that the money was to travel to Afghanistan. (ld.) Instead, he told his father that he

needed the money to take a pilgrimage to Mecca, Saudi Arabia. (1. Ex. 1 ~ 8; J. Ex. 18 ~ 7.)

Similarly, petitioner concealed the purpose of his trip when he went to the Pakistani embassy to

obtain a visa. (J. Ex. 1 ~ 8.) He told the Pakistani officials that he was traveling to Pakistan to

seek medical treatment, even though his true purpose was to travel to Pakistan to gain entry into

Afghanistan. (ld.) The only persons with whom petitioner discussed the true purpose of his trip

were his mother and older brother. (1. Ex. 40 ~ 8.)

       Having used a portion of his father's loan to purchase an airline ticket, petitioner traveled

to Karachi, Pakistan. (1. Ex. 1 ~ 8-9.) As the fatwa instructed, petitioner then traveled by taxi

and bus to Querta, Pakistan, where he went to the Taliban Center. (ld.     ~   9.) He told the officials

                                                      3
                                               SECRfifflfNOFORN


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




there that he would like to fight the Northern Alliance in Afghanistan. (ld.) The officials

accepted his offer to assist the Taliban in its fight against the Northern Alliance and arranged for

his travel into Afghanistan. (ld.)

       Petitioner entered Afghanistan at Spin Halduk. (ld.) He then traveled to Kabul, where he

stayed for several days before continuing on to Konduz. (ld         11 9-10.)   From Konduz, petitioner

traveled to the Khoja Khar line, which was where the Taliban were fighting the Northern

Alliance. (ld.)

       Petitioner spent approximately one to two weeks at the Khoja Khar line. (ld          1 10; 1. Ex.
18 ~'1 10-11; Gov't Ex. 1.) While there, he received training on an AK-47, but did not engage in

any active combat. (ld.) A superior then sought volunteers to serve as medics at a nearby clinic.

(Gov't Ex. 1.) Petitioner volunteered and was transferred to a clinic run by a Saudi doctor, Dr.

Abdullah Aziz, for first aid training. (1. Ex. 1 1 11; Gov't Ex. 1.)

       The clinic was located approximately twenty kilometers from the Khoja Khar line in

Dastareshi. (1. Ex. 40' 16.) At the clinic, Dr. Aziz taught petitioner how to clean wounds, draw

blood, and recognize the symptoms of malaria. (Gov't Ex. 1.) Petitioner remained at the clinic

for approximately twenty-five days and treated approximately six to seven sick and wounded

Taliban fighters per day. (ld.)

       Petitioner was then transferred from the Dastareshi clinic to a clinic in Konduz, which

was also run by Dr. Aziz and was known as the Al Ansar Clinic. (ld.; J. Ex. 7 1 1.) Petitioner

treated wounded and sick Taliban fighters at the Al Ansar Clinic. (Gov't Ex. 1; J. Ex.        7'   4.)

After one month, petitioner left the Al Ansar Clinic and went to work at a hospital because the

                                                     4
                                          §J!J(jIMTiil t8IFOftlI.


                                     UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




area in which the Al Ansar Clinic was located had become too dangerous as the Northern

Alliance advanced toward Konduz. (Gov't Ex. 1.)

       On November 23,2001, after experiencing several days of air strikes in Konduz, the

Taliban agreed to surrender to Coalition forces. (J. Ex. 1 , 11; J. Ex. 5; J. Ex. 18' 12.) As part

of this surrender, Thakker, petitioner's Taliban commander, negotiated a safe passage from

Konduz to Kandahar via Mazar-e-Sharif for petitioner and the others under Thakker's command.

(J. Ex. 18' 12.) Petitioner believed that when he and the others reached Kandahar, they would

be returned to their home countries. (1. Ex. 5.) As a result, petitioner, along with Dr. Aziz and

others, left Konduz for Kandahar via Mazar-e-Sharif pursuant to the safe passage negotiated by

Thakker. (1. Ex. , 1 12.)

       Petitioner, however, never arrived at Kandahar. On November 24,2001, Dostum, the

commander of the Northern Alliance, detained Thakker's men, including petitioner and Dr. Aziz.

(ld.; 1. Ex. 40'20.) Dostum's troops ordered petitioner and the others to surrender their

weapons and then transported them to the Qala-i-Jangi prison. (1. Ex. 1 , 12; J. Ex. 18' 12.)

       On November 25,2001, an uprising occurred at the prison. (J. Ex. l ' 12.) The Northern

Alliance soldiers repelled the uprising by firing at the prisoners. (Id.) Many prisoners were

killed, including Dr. Aziz. (J. Ex. 40' 21.) Petitioner was shot in the ann and then sought

refuge in the basement. (ld." 21-22.) About one hundred other prisoners were also hiding in

the basement. (Id., 22.) After eight days, the International Red Cross intervened, and petitioner

and the others surrendered to the Northern Alliance. (ld.' 23.) Petitioner was then transferred to

the Shebrigan prison. (ld.)

                                                  5
                                       S~€R+3'fHNOFORN




                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




       After several weeks at Shebrigan, petitioner was transferred to the custody of the United

States in Kandahar. (ld   ~   24.) The United States held petitioner at a prison in Kandahar for

approximately three months. (Id) Then, the United States transferred petitioner to Guantanamo

Bay, where he has remained since 2002. (ld.)

II.    LEGAL STANDARDS

A.     Detention Standard·

       This Court has previously held that the AUMF authorizes respondents to lawfully detain

individuals who were part of the Taliban, Al Qaeda, or associated enemy forces. See Mattan v.

Obama, 618 F. Supp. 2d 24,26 (D.D.C. 2009) (adopting the detention standard set forth by

Judge Bates in Hamlily v. Obama, 616 F. Supp. 2d 63, 77-78 (D.D.C. 2009)). Recently,

however, the Court of Appeals approved a more expansive detention standard. Al-Bihani v.

Obama, 590 FJd 866, 874 (D.C. Cir. 2010). Specifically, the court recognized that respondents

could lawfully detain not only individuals who were part of the Taliban, Al Qaeda, or associated

enemy forces, but also individuals who substantially supported the Taliban, Al Qaeda, or

associated enemy forces. Id. Accordingly, respondents' detention authority has two

independently sufficient prongs: (1) whether an individual is part of the Taliban, Al Qaeda, or

associated enemy forces; and (2) whether an individual substantially supported the Taliban, Al

Qaeda, or associated enemy forces. Id.

       This matter concerns only the first prong of the detention standard-i. e., whether




                                                 6
                                         SELkE I1f140FOmQ


                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




petitioner was part of the Taliban. 1 There are no established criteria for the Court to apply to

answer this question. Hamlily, 6Hj, F. Supp. 2d at 75. As a result, the Court employs a

functional, rather than formal, approach. ld The "key inquiry" of this approach is whether

petitioner functioned or participated within or under the command structure of the Taliban-i. e,

whether he received and executed orders or directions. ld This inquiry, however, "does not

encompass those individuals who unwittingly become part of the [Taliban] apparatus-some

level of knowledge or intent is required." ld.

       Although the Court may consider any number of factors to determine whether petitioner

was part of the Taliban, one factor the Court will not consider is whether petitioner presently

poses a threat to the national security of the United States. See Anam v. Obama, Civ. No. 04­

1194,2010 WL 58965 at *2, - F. Supp. 2d -, - (D.D.C. Jan. 6, 2010) (Hogan, J.) (rejecting the

proposition that the United States may only detain individuals who are likely to rejoin the

battlefield adopted by Judge Huvelle in Basardah v. Obama, 612 F. Sup. 2d 30, 34 (D.D.C.

2009)). The AUMF is clear that respondents may detain individuals "for the duration ofthe

relevant conflict ... based on longstanding law-of-war principles." ld (quoting Hamdi v.

Rumsfeld, 542 U.S. 507, 521 (2004)). Thus, as long as the conflict continues, respondents may

lawfully detain an individual who was part ofthe Taliban, "even if that individual does not




        IAs Judge Hogan noted in Anam v. Obama, this Court need not address whether
petitioner "substantially supported" the Taliban because the Court holds that petitioner was "part
of" the Taliban. Civ. No. 04-1194,2010 WL 58965 at n.l, (D.D.C. Jan. 62010). Moreover, the
parties had stipulated prior to the Merits Hearing that the sole issue was whether the evidence
shows that petitioner was more likely than not part of the Taliban.

                                                   7
                                        S@@M'fh'fSPSftff


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                       SECH'fffl{8F8R1'~

presently pose a threat to the national security of the United States." Id (citing AI-Bihani, 590

F.3d at 874).

B.      Burden ofProof

        This Court follows the procedures set forth in the Case Management Order ("CMO")

issued by Judge Hogan in the consolidated habeas cases on November 6, 2008, as amended

December 16, 2008. Pursuant to the Amended CMO, respondents "bear the burden of proving

by a preponderance of the evidence that the petitioner's detention is lawful." In re Guantanamo

Bay Litig., 08-442, CMO § II.A. (Nov. 6,2008); see also Al-Bihani, 590 F.3d at 878. Thus,

respondents may lawfully detain petitioner if they demonstrate that petitioner more likely than

not was part of the Taliban.

C.      Evidentiary Standard

        In Guantanamo habeas proceedings, the Court must assess the "accuracy, reliability, and

credibility" of each piece of evidence presented by the parties "in the context of the evidence as a

whole." Abdah v. Obama, Civ. No. 04-1254, Order [606] (D.D.C. Aug. 26, 2009) (Kennedy,

J.).2 The burden is on the party submitting the evidence to establish its accuracy, reliability, and

credibility. Id. When a party submits hearsay evidence, "the question a habeas court must ask ..

. is not whether it is admissible--it is always admissible-but what probative weight to ascribe to

whatever indicia of reliability it exhibits." Al-Bihani, 590 FJd at 879. Thus, the Court will


        2 This matter was transferred to the undersigned from Judge Kennedy on December 14,
2009. Abdah v. Obama, Civ. No 04-1254, Order [721] (D.D.C. Dec. 14,2009). As a result, any
orders issued by Judge Kennedy before December 14, 2009 in Abdah are binding on petitioner's
case.

                                               8
                                       ~~en rll14'OPOItf4'



                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




assess the accuracy, reliability, and credibility of all evidence, including hearsay, that is necessary

to answer "a simple, binary question: is detention lawful?" ld at 880.

III.   ANALYSIS

       Before the Court can determine the legality of petitioner's detention, it must first assess

the accuracy, reliability, and credibility of the evidence presented by the parties. The Court will

then address whether the evidence shows that petitioner more likely than not was part of the

Taiiban. Last, the Court will address petitioner's alternative argument that his detention is not

lawful under Article 24 of the First Geneva Convention.

A.     Assessment ofthe Evidence

       The parties submitted a total of 112 exhibits for the Court to review. After reviewing the

exhibits and hearing the parties' arguments at the Merits Hearing, the Court has identified which

exhibits are material to petitioner's petition for a writ of habeas corpus. The Court will now

address the accuracy, reliability, and credibility of those exhibits.

        1.     Interrogation Reports and Summaries

        Respondents primarily rely on the statements of petitioner that are contained in eight

classified interrogation reports or summaries. (See J. Exs. 1, 2, 5, 7, 8, 17, and 18; Gov't Ex. 1.)

These interrogation reports and summaries are hearsay evidence. See A/-Bihani, 590 F.3d at 879

(noting that interrogation reports and summaries have a level of hearsay). That the summaries

and reports are hearsay, however, does not render the statements contained therein inadmissible.

ld To the contrary, in Guantanamo habeas proceedings, hearsay evidence is always admissible,

and the Court is charged with assessing its reliability. ld at 879-80. As the party relying on

                                                   9
                                        ::u~en"'J'f.e,elt!.



                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




these statements, respondents have the burden of establishing that the interrogation reports and

summaries, and thus the statements within the reports and summaries, are accurate, reliable, and

credible.

       Respondents have met their burden. Respondents demonstrated the accuracy of the

interrogation summaries and reports by including the original notes ofthe interrogators.

Similarly, they established that the interrogation summaries and reports on which they rely are

reliable and credible. First, petitioner does not allege that the statements contained in the

surrunaries and reports were coerced, and there is nothing in the record to indicate that the

statements were coerced. As a result, petitioner's statements do not suffer from the taint of

unreliability inherent in coerced statements. Second, that the statements were translated does not

render them unreliable or incredible. Petitioner's reservations about the accuracy of the

translations of the statements goes to the weight of the Court should afford the statements, not

their reliability. Last, the summaries and reports are largely consistent with the evidence as a

whole, including petitioner's declaration and his statements before the Administrative Review

Board ("ARB"). Accordingly, the interrogation reports and summaries upon which respondents

rely are accurate, reliable, and credible.

        2.	    Petitioner's Statement to the Administrative Review Board and Declaration in

               Support ofhis Habeas Petition

        Petitioner relies on two documents in which he denies being a part of the Taliban: the

summary of his statement before the ARB and the declaration he submitted in support of his

habeas petition in lieu of testifying during the Merits Hearing. (1. Ex. 38; J. Ex. 40.) There is no

                                                  10
                                        I§ECRE i ;tHO. 01<14



                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




dispute that these documents are accurate. Furthennore, these documents are reliable in part,

specifically the portions of the documents that are corroborated by respondents' evidence and

other reliable evidence in the record. Moreover, neither statement was coerced.

       Nevertheless, the Court cannot accept the entire documents as reliable. First, petitioner's

statements in the ARB proceeding and his declaration are inconsistent. For example, he denied

treating wounded soldiers at the ARB proceeding, but admitted to treating soldiers in his

declaration. (1. Ex. 38 ~ 18; 1. Ex. 40' 18.) He also provided conflicting accounts of his use of

an AK-47 while in Afghanistan. (J. Ex. 38     ~   18; J. Ex. 40 ~ 15.) Second, petitioner's declaration

is a self-serving document that was submitted in lieu of live testimony. As a result, respondents

could not cross-examine petitioner on the contents of the declaration. Thus, the Court cannot

adequately assess the reliability of petitioner's explanations for taking certain actions or the

statements for which he failed to provide an explanation. For example, the Court cannot assess

petitioner's explanation for why he went to the front line or learn why petitioner went to Mazar­

e-Sharif. (1. Ex. 40 ~~ 14, 19.)

       Accordingly, petitioner's declaration and the summary of petitioner's ARB proceeding

are reliable in part and unreliable in part. To the extent that the documents are inconsistent with

each other and the other reliable evidence on the record, the Court finds that the documents are

not credible and will defer to the other reliable evidence on the record. The Court will also defer

to the other reliable evidence where petitioner's declaration fails to explain why he took certain

actions or where petitioner's declaration offers an explanation that is unsupported in the record.



                                                 11
                                         Sl3€RBSf;'fPi8P8RN


                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                      8!!9ZI& Im'OfiORH
       3.	     Third-Party Statements

       In addition to the interrogation summaries and reports above, respondents rely on a

handful of third-party statements, which were made by other detainees, to corroborate and

supplement petitioner's admissions. (See 1. Exs. 3,4, 16, 19,20,21,26.) In these statements,

the witnesses identify petitioner as an individual associated with the Taliban and place petitioner

at certain locations, including the Khoja Khar line, Konduz, and Shebrigan prison.

       Respondents have not provided any evidence demonstrating that these statements are

accurate, reliable, and credible. In particular, respondents have not assured the Court that these

statements were not coerced. In addition, respondents have detennined that at least one of the

detainees on whose statements they rely is unreliable. Accordingly, the Court will not rely on

these statements to answer the question of whether petitioner's detention is lawful.

       Therefore, the accurate, reliable, and credible evidence in the record consists of the

summaries and reports of petitioner's interrogations, the summary of petitioner's statements

before the ARB in part, and petitioner's declaration in part. From this evidence, the Court will

answer the question: was petitioner more likely than not a part of the Taliban?

B.	    The Reliable Evidence Shows That Petitioner More Likely Than Not Was "Part of'

       the Taliban

       Respondents contend that petitioner was more likely than not part of the Taliban because:

(1) petitioner traveled to Afghanistan to fight with the Taliban against the Northern Alliance after

reading two fatwas in support of the Taliban; (2) petitioner was stationed on the Khoja Khar front

line and received weapons training there; (3) petitioner volunteered to serve as a medical

                                                 12
                                       SJ!)€ftI!VtlfJ1,8'8RN


                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                       SI!1CM'tY1N81t'8RN

assistant on an as needed basis and provided medical treatment to wounded Taliban fighters; and

(4) petitioner traveled to Mazar-e-Sharif on his commander's orders to surrender to the Northern

Alliance. Based on the reliable evidence in the record, the Court agrees with respondents and

finds that petitioner more likely than not was part of the Taliban.

       1.      Petitioner Traveled to Afghanistan to Fight with the Taliban

       Respondents rely on several interrogation reports and summaries in which petitioner

stated that he went to Afghanistan to fight against the Northern Alliance after reading two fatwas

in Yemen. (See J. Exs. 1,5,8, 18; Gov't Ex. 1.) Petitioner admits that he was inspired by the

fatwas to travel to Afghanistan to help the Afghan people. (J. Ex. 40 " 6-7.) He also admits

that he followed the travel route explained in one of the fatwas. (J. Ex. 1 ~ 7.) Petitioner,

however, denies that he traveled to fight with the Taliban. (J. Ex. 38   ~~   16, 18; J. Ex. 40 ~ 11.)

He argues that he traveled to Afghanistan to provide medical assistance. (Id)

       Petitioner's argument is directly contrary to his original, reliable statements. His only

explanation for his inconsistent statements is that he did not make the statements that are

attributed to him during his interrogations. Petitioner argues that he only told interrogators that

he went to Afghanistan to "assist the Taliban" by providing medical services (J. Ex. 1 ~ 7; J. Ex.

401 11.) The Court is not convinced by petitioner's explanation.

        First, the interrogation summary in which he states that he went to Afghanistan to assist

the Taliban states in other paragraphs that he went to Afghanistan to fight against the Northern

Alliance. Specifically, the interrogation summary states that he told the officials at the Taliban

center that he wanted "to fight the Northern Alliance" and that he wanted to go to northern

                                                  13
                                       ~~(;nTI1'T.O'OltN




                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




Afghanistan because that was where the fighting was. (1. Ex. 1 ~~ 9-10.) Second, the notes

underlying the interrogation summary state that petitioner went to Afghanistan after reading two

fatwas that encouraged Muslims to help the Taliban fight the Northern Alliance. (J. Ex. 41.)

Third, the interrogation reports relied upon by respondents consistently state that petitioner

admitted that he went to Afghanistan to fight the Northern Alliance. (See, e.g., 1. Exs. 1, 8, 18.)

Petitioner's recent denials of his statements in the interrogation reports do not outweigh his

previous consistent admissions.

       Accordingly, after weighing the reliable evidence, Court finds that respondents have

shown by a preponderance ofthe evidence that petitioner traveled to Afghanistan to fight with

the Taliban. Moreover, even if the evidence failed to demonstrate that petitioner more likely than

not traveled to Afghanistan to fight with the Taliban, the Court would not be precluded from

finding that petitioner was part of the Taliban. An individual is part of the Taliban if he operates

within its command structure. If petitioner provided medical service within the Taliban's

command structure-i.e., provided service where the Taliban ordered him to-he would be part

ofthe Taliban, and therefore detainable.

       2.      Petitioner Received Weapons Training at the Khoja Khar Line

       Petitioner concedes that after he arrived in Afghanistan with the help of the officials at the

Taliban Center in Quetta, Pakistan, he went to the Khoja Khar line. (J. Ex. 40' 14.)

Nevertheless, petitioner contends that he did not go to the Khoja Khar line as a fighter and that he

did not receive weapons training at the Khoja Khar line. In light of petitioner's own admissions,

the Court disagrees.

                                                  14
                                        8~@M'";,/ff8P8flsPf




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                        8~@M'f;';'f8F8ItN

       Petitioner argues that he went from Konduz to the Khoja Khar line because he "became

curious about the fighting occurring" there. (Id.) It is inconceivable that the Taliban would

allow an outsider to stay at their front line camp just to see what the fighting was like. An

outsider, whose trustworthiness and loyalty are unknown, poses a threat to a military camp.

Moreover, petitioner's explanation is inconsistent with his previous admission that he went to the

Khoja Khar line to fight. (See, e.g., 1. Exs. 1, 18.)

       Petitioner also contends that he did not receive weapons training at the Khoja Khar line.

(1. Ex. 40 ~ 15.) The reliable evidence in the record refutes this contention. Petitioner admitted

on numerous occasions that he trained for at least one week on an AK-47. (J. Exs. 1,7, 18;

Gov't Ex. 1.) In addition, petitioner's statement that a soldier lent him an AK-47 for a few

practice shots is not only unreliable but also highly unlikely. (J. Ex. 40' 15.) Certainly, a

soldier would not lend a stranger his AK-47 without first knowing whether or not the stranger

was an ally.

       At the Merits Hearing, petitioner offered two additional reasons for why he cannot be

lawfully detained as a part of the Taliban: he was at the Khoja Kjar line before the United States

invaded Afghanistan; and he did not engage in combat. The Court agrees that petitioner was

likely not at the Khoja Khar line when the United States invaded Afghanistan on October 7,

2001, and that petitioner likely did not engage in combat in Afghanistan. (See J. Ex. 18; Gov't

Ex. 1.) The Court, however, finds that those facts do not preclude a finding that petitioner more

likely than not was part of the Taliban. To be sure, those facts are relevant to the Court's inquiry,

but there is no doubt that an individual may be part of the Taliban without being at the front line.

                                                   15
                                        ~eeRElj)f40"Om4




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                UNCLASSIFIEDIIFOR PUBLIC RELEASE .




                                      SI!@ftiJ!'t'h'f8F8IRf

See Hamlily, 616 F. Supp. 2d at 75 (finding that an individual need only function within the

command structure of the Taliban to be lawfully detained).

       Accordingly, the Court concludes that respondents have demonstrated by reliable

evidence that petitioner more likely than not went to the Khoja Khar line to join the Taliban's

fight against the Northern Alliance and that petitioner more likely than not received weapons

training when he was stationed at the Khoja Khar front line.

       3.      Petitioner Volunteered to Serve as a Medic on an "As Needed" Basis

       It is undisputed that petitioner worked at clinics run by Dr. Aziz in Dastereshi and

Konduz. The issue is whether petitioner worked at the clinics on an as needed basis within the

cormnand structure of the Taliban, or whether he worked at the clinics on his own volition, free

from the Taliban's command. Based on the reliable evidence, the Court fmds that petitioner

more likely than not worked at the clinics on an as needed basis within the command structure of

the Taliban.

       Petitioner argues that upon arriving in Afghanistan, he went to work for a clinic run by

Dr. Aziz in Konduz. (1. Ex. 40 ~ 13.) Then after visiting the front line, petitioner worked at

another clinic run by Dr. Aziz in Dastareshi before returning to the clinic in Konduz. (Id.   ~~   16­

17.) While working with Dr. Aziz, petitioner contends that he only treated four persons for battle

wounds. (Id.   ~   18.)

       Petitioner's argument is contrary to his prior reliable admissions. First, petitioner's

admissions state that he was stationed on the front line at Khoja Khar before serving in a clinic.

(See J. Exs. 1, S, 7, 18; Gov't Ex. 1.) Second, petitioner volunteered to serve as a medic when a

                                                 16
                                       S~CRf1lfHN0fi16RN



                                UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




superior asked for volunteers to be trained as medics. (Gov't Ex. 1.) By volunteering to serve as

a medic, petitioner did not remove himself from the command structure of the Taliban. Rather,

like a soldier volunteering for a special duty, petitioner remained in the command structure of the

Taliban and served as a medic only on an as needed basis. In addition, he was transferred from

the clinic in Dastereshi to the clinic in Konduz as the Northern Alliance advanced toward the

Khoja Khar line. (Id.) The fact that petitioner was transferred from one clinic to another tends to

demonstrate that petitioner functioned within the command structure of the Taliban. Last,

petitioner treated numerous battle injuries. For example, at the Dastereshi clinic, petitioner

treated six to seven wounded soldiers a day for twenty-five days. (Id.)

       Accordingly, based on the reliable evidence in the record, the Court concludes that

petitioner more likely than not served as a medic on an as needed basis within the command

structure ofthe Taliban.

       4.	     Petitioner Traveled to Mazar-e-8harif on His Commander's Orders to

               Surrender

       Petitioner contends that he was not ordered to go to Mazar-e-Sharif as part of Thakker's

surrender and safe-passage agreement. Petitioner fails, however, to offer an alternative reason

for why he was at Mazar-e-Sharifwith Thakker's troops when they surrendered. He simply

states, without further explanation, that he and Dr. Aziz went to Mazar-e-Sharif. (J. Ex. 40' 20.)

Based on the reliable evidence in the record, the Court rejects petitioner's contention.

       At the Merits Hearing, petitioner's counsel urged the Court to infer from his lack of

explanation that petitioner was fleeing the fighting in Konduz or that Thakker's surrender applied

                                                 17
                                       8~eM,·,.".epeIt'I4




                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE




to all foreigners, not just fighters. Those inferences, however, are not supported by the reliable

evidence. The reliable evidence shows that on November 23, 200 I, the Taliban fell to the

Northern Alliance, and the Taliban commander, Thakker, surrendered. (1. Ex. 18'12.) The

surrender included a safe passage for Thakker's men from Konduz to Kandahar by way of

Mazar-e-Sharif. (1. Ex. 1 , 11.) According to the terms of the safe passage, the men would

surrender at Kandahar and be returned to their home countries. (J. Ex. 5.) As a result, Thakker's

troops then left for Konduz via Mazar-e-Sharif. (1. Ex. 1 ~ 11.) When his men were outside

Mazar-e-Sharif, the Northern Alliance detained Thakker's men, forced them to surrender their

weapons, and transported them to the Qala-i-Jangi prison. (J. Ex. 1 ~ 12.)

          The reliable evidence further shows that petitioner was with Thakker's men when they

were detained by Dostum. (J. Exs. 1 ~~ 11-12,       18'~   12-13; Gov't Ex. 1.) He was then forced to

surrender his weapon and transported to the Qala-i-Jangi prison with Thakker's troops. (J. Exs. 1

~   12, 18 ~ 13; Gov't Ex. 1.) As a result, the most logical inference for the Court to make is that

petitioner was traveling to Mazar-e-Sharif to eventually surrender at Kandahar on Thakker's

orders.

          Petitioner correctly asserts that the reliable evidence does not explicitly state that

petitioner was ordered to surrender or that petitioner surrendered on his commander's orders.

Such a definitive statement, however, is not necessary. Respondents need not show that

petitioner was ordered to surrender beyond a reasonable doubt; rather they need only show that

petitioner was ordered to surrender by a preponderance of the evidence. As stated above, the

reliable evidence shows that petitioner went to Mazar-e-Sharifwith Thakker's troops to

                                                  18
                                          f!l1!J@M"''''8F8W'


                                    UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEOIIFOR PUBLIC RELEASE




                                       8i1 6M,H'iOFORJi

surrender and be returned to Yemen. Accordingly, respondents have met their burden. The

reliable evidence demonstrates that petitioner more likely than not went to surrender at Mazar-e-

Sharif on his commander's orders.

C.	    Petitioner May Not Invoke tbe First Geneva Convention As a Source of Private

       Rights in a Habeas Corpus Proceeding

       Petitioner argues in the alternative that even ifhe were a part of the Taliban, he is not

detainable because he qualifies as non-detainable medical personnel under the First Geneva

Convention. See Article 24, Geneva Convention for the Amelioration ofthe Condition ofthe

Wounded and Sick in Armed Forced in the Field (hereinafter "First Geneva Convention")

(providing that medical personnel "exclusively engaged in ... treatment of the wounded or sick,

or in the prevention of disease" are not detainable, except as necessary to treat other prisoners).

       Petitioner's argument fails. "No person may invoke the Geneva Conventions ... in any

habeas corpus proceeding ... as a source of rights in any court of the United States." See 28

U.S.c. § 2241 (Note).3 Thus, the Court may only look to "the text of the relevant statutes and

controlling domestic caselaw" to determine whether petitioner's detention is lawful. Al-Bihani,

590 F.3d at 871-72. Those sources provide that an individual may be lawfully detained ifhe




        3This provision was enacted as Section 5 of the Military Commissions Act, Pub. L. No.
109-366, § 5, 120 Stat. 2600, 2631 (Oct. 17,2006). In Boumediene v. Bush, the Supreme Court
declared Section 7 of the Military Commissions Act, 28 U.S.C. § 2241(e), unconstitutional
because it "effects an unconstitutional suspension of the writ [of habeas corpus.]" 553 U.S. 723,
128 S. Ct. 2229, 2274 (2008). The Court left the remaining provisions of the act intact. [d. at
2275-76. Thus, Section 5 of the Military Commissions Act remains constitutional and does not
effect a suspension of the writ of habeas corpus.

                                                  19
                                       ~:r;CMJ   I"HUF 0ft14


                                 UNCLASSIFIEOIIFOR PUBLIC RELEASE
                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE




were part of, or substantially supported, the Taliban, al Qaeda, or associated forces. See id. at

871-874 (analyzing the relevant statutory text and caselaw to determine the President's detention

authority).

        As discussed in detail above, the Court has determined that the reliable evidence in the

record demonstrates that petitioner more likely than not was part of the Taliban. This

determination ends the Court's inquiry into whether petitioner's detention is lawful.

Accordingly, petitioner's detention is lawful.

                                    *            •            *
        In sum, the reliable evidence in the record shows that petitioner more likely than not was

part of the Taliban. Petitioner more likely than not went to Afghanistan to fight with the Taliban;

received weapons training while stationed at the Khoja Khar line; volunteered to serve as a medic

when the need arose; and surrendered on his commander's orders. Accordingly, petitioner's

detention is lawful.

        Although the reliable evidence in the record demonstrates that petitioner more likely than

not was part of the Taliban, the undersigned, like Judge Hogan in Anam, "is not convinced that it

is more likely than not that [p]etitioner is a threat to the security of the United States." 2010 WL

58965, at * 13. Petitioner was a low-level member or associate of the Taliban. He spent no more

than a few weeks at the front line, and there is no evidence that he "planned in, participated in, or

knew of any terrorist plots." [d. The Court hopes that this Memorandum does not foreclose the

government from continuing to review petitioner's file and assess whether he continues to pose a

threat to the national security of the United States.

                                                  20
                                        S~eRE'fh'N6'6RN




                                  UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE




IV.    CONCLUSION

       For the reasons set forth above, the Court concludes that respondents have demonstrated

by a preponderance of evidence that petitioner was more likely than not part of the Taliban.

Accordingly, petitioner is being lawfully detained by respondents, and his petition for habeas

corpus shall be denied.

       A separate Order shall issue this date.




                                                            ~c,~

                                                             ROYi E C. L  BERTH
                                                             CHIEF JUDGE





                                            21
                                      SEeM'tWN8F8RN


                                 UNCLASSIFIEDIIFOR PUBLIC RELEASE